J-A29027-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE ADOPTION OF: K.A.F., A        :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: C.T., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 760 WDA 2021

              Appeal from the Decree Dated April 19, 2021
    In the Court of Common Pleas of Warren County Orphans' Court at
                        No(s): A.N. 13 of 2020

 IN RE ADOPTION OF: C.A.F., A        :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: C.T., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 761 WDA 2021

              Appeal from the Decree Dated April 19, 2021
    In the Court of Common Pleas of Warren County Orphans' Court at
                       No(s): A.N. No. 12 of 2020

 IN RE ADOPTION OF: D.R.N., A        :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: C.T., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 762 WDA 2021

              Appeal from the Decree Dated April 19, 2021
    In the Court of Common Pleas of Warren County Orphans' Court at
                       No(s): A.N. No. 11 of 2000
J-A29027-21


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                         FILED: FEBRUARY 8, 2022

        C.T. (“Mother”) appeals from the decrees dated April 19, 2021, which

involuntarily terminated her parental rights to her sons, D.R.N. (born in July

2010), C.A.F. (born in March 2012), and K.A.F. (born in September 2017).

We affirm.

        We summarize the relevant facts and procedural history as follows. The

children have separate fathers. T.J.K. is the father of D.R.N, while G.A.F. is

the father of C.A.F. and K.A.F.1 Warren County Children and Youth Services

(“CYS”) has had periods of involvement with this family dating back to 2011.

N.T., 4/19/21, at 37. The agency provided services to Mother several times,

with its most recent case being opened in 2018. Id. At that time, Mother,

G.A.F., D.R.N., C.A.F., and K.A.F. resided together in a rural residence in

Warren County.         Mother and G.A.F. used methamphetamine together

regularly until G.A.F.’s incarceration in March 2019.       Id. at CYS Ex. 7.

Numerous methamphetamine users and other people with criminal records

and firearms came and went from the residence. Id.

        In July 2019, the Pennsylvania State Police (“PSP”) filed drug-related

charges against Mother in Erie County after searching her car. Id. at CYS Ex.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The decree for each child also terminated the parental rights of the respective
father. The fathers did not appeal or participate in Mother’s appeal.

                                           -2-
J-A29027-21


22. Several months later, PSP conducted a search of the family’s residence

and, on September 20, 2019, arrested Mother. The Commonwealth filed two

sets of charges in Warren County against Mother at two different dockets. The

first set of charges related to allegations that Mother trafficked drugs from the

family’s residence. Id. at CYS Ex. 21.2 The second set of charges related to

allegations that Mother sold drugs to an undercover agent at the home in May

2019. Id. at CYS Ex. 20.

       Initially, CYS required Mother to make a family plan wherein her mother

would supervise her interactions with D.R.N., C.A.F., and K.A.F.           Soon

thereafter, Mother became incarcerated. On October 2, 2019, CYS obtained

an emergency custody authorization to remove D.R.N., C.A.F., and K.A.F.

from Mother’s care. Id. at CYS Ex. 2. Two days later, the Commonwealth

filed a third set of charges against Mother in Warren County. This time, the

Commonwealth alleged Mother attempted to use urine that was not her own

during a urine drug screen in the Warren County jail.       Id. at CYS Ex. 19.

Mother was released from jail on unsecured bond on October 30, 2019, in

order to receive cancer treatment.



____________________________________________


2 In addition to the drug-related charges, the Commonwealth charged Mother
with endangering the welfare of children (“EWOC”) based upon an officer’s
alleged observance of methamphetamine on Mother’s bed within reach of
D.R.N., C.A.F., and K.A.F., as well as allegations that she sold controlled
substances out of the residence where she and the children resided. As
discussed in footnote 3, infra, the Commonwealth later withdrew, inter alia,
the EWOC charge.

                                           -3-
J-A29027-21


        An adjudicatory hearing began on October 25, 2019, and concluded on

January 27, 2020, at which time the trial court adjudicated D.R.N., C.A.F., and

K.A.F. dependent under 42 Pa.C.S. § 6302(1). In its findings, the trial court

described various issues contributing to its finding of dependency. Id. at CYS

Ex. 7. It noted Mother’s continued methamphetamine use, including just six

days before the January hearing, and her then-pending drug and EWOC

charges. Id. It found that home conditions in the family’s residence were

deplorable, including a frequent lack of utilities and clutter in the home and

yard.    Id.   The trial court also found Mother had neglected the children’s

routine and preventative health needs and she failed to ensure D.R.N.

consistently received his prescribed mental health medication. Id. D.R.N.

and C.A.F. had missed over twenty days of school, with their absences often

unexcused.      Id. When they did attend, they were dirty, sleepy, and

inattentive.    Id.   Mother left the children with inappropriate caregivers,

resulting in an incident where C.A.F. was found walking to school on a highway

in twelve-degree weather. Id. Additionally, Mother did not follow the safety

plan the agency set up after her September 2019 arrest. Id.

        Since their placement, D.R.N. and C.A.F. had “done extremely well in

school.” Id. Mother acknowledged that her housing with a roommate at the

time of the second hearing was not suitable for any of the children and that

she was unable to care for them. Id.




                                     -4-
J-A29027-21


       The trial court ordered Mother to undergo drug and mental health

evaluations and comply with all recommendations for treatment; restricted

her from having adults in her home without disclosure to and approval by CYS;

and only permitted her to visit with D.R.N., C.A.F., and K.A.F. under

supervision and after a negative drug screen. Id.

       In early September 2020, a federal grand jury indicted Mother, G.A.F.,

and other individuals based on allegations that they engaged in an array of

crimes over the previous two years related to drug trafficking and associated

activities, including from Mother’s residence in Warren County. Id. at CYS Ex.

18. Mother was arrested and incarcerated on these charges in federal prison.3

       In early October 2020, Mother was released on bail to undergo cancer

treatment and because COVID-19 posed a high risk of complications for her

health.   Upon her release, she began residing in a duplex adjacent to her

brother’s home in Titusville, Pennsylvania.

       Meanwhile, D.R.N., C.A.F., and K.A.F. remained under CYS’s legal

custody. In May 2020, C.A.F. and K.A.F. moved to a kinship home with their

paternal aunt and uncle. They remained in this home, which is pre-adoptive,

at the time of the termination hearing. D.R.N. initially resided in the home

with his half-brothers.       Due to behavioral difficulties between D.R.N. and


____________________________________________


3 Shortly thereafter, the Commonwealth withdrew some, but not all, of
Mother’s pending state charges because the federal indictment covered the
same conduct. At the time of the termination hearing, Mother was still
awaiting trial in her federal matter, with multiple state matters to follow.

                                           -5-
J-A29027-21


C.A.F., the kinship family requested D.R.N.’s removal and D.R.N. moved to a

youth shelter on February 18, 2021. D.R.N. requested that the agency explore

another kinship home with a person he referred to as his godmother. As this

person lived in Washington State, the agency began the process of placement

pursuant to the Interstate Compact on the Placement of Children (“ICPC”).

      On November 9, 2020, CYS filed a petition for the involuntary

termination of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b). The trial court conducted a hearing on April 19, 2021.

Cynthia K.D. Klenowski, Esquire, represented D.R.N., C.A.F., and K.A.F. and

assured the court there was no conflict between their best and legal interests.

N.T., 4/19/21, at 6-7. Mother’s court-appointed counsel, Tyler A. Lindquist,

Esquire, represented her at the hearing.       As it related to Mother, CYS

presented the testimony of its caseworker, Eric Melquist. It also called Mother

as an adverse witness. In addition, CYS introduced, and the court admitted,

the dependency records of and permanency plans for D.R.N., C.A.F., and

K.A.F., Mother’s various state and federal criminal records, and several social

media posts by Mother. Id. at CYS Ex. 1-29. Mother testified in her own

defense and presented the testimony of her mother and her ministry leader

in Celebrate Recovery, a “Christ-centered 12-step recovery program” in which

Mother participates. Id. at 134-35.

      At the conclusion of the hearing, the trial court announced its

determination that CYS met its burden of proof pursuant to 23 Pa.C.S.


                                      -6-
J-A29027-21


§ 2511(a)(1), (2), (5), (8), and (b) and placed findings of fact on the record.

Id. at 193-216. By decrees dated April 19, 2021, and recorded on April 20,

2021, the court involuntarily terminated Mother’s parental rights to D.R.N.,

C.A.F., and K.A.F.

       Mother filed notices of appeal in D.R.N., C.A.F., and K.A.F.’s cases on

May 21, 2021. Based upon the related parties and issues in the cases, this

Court sua sponte consolidated the cases for purposes of appeal.4          Mother

presents four issues for our review:

    1. Whether the lower court abused its discretion by finding that the
       agency met its burden of clear and convincing evidence under 23
       Pa. C.S.A. §2511(a)(1).

    2. Whether the lower court abused its discretion by finding that the
       agency met its burden of clear and convincing evidence under 23
       Pa. C.S.A. §2511(a)(2).

    3. Whether the lower court abused its discretion by finding that the
       agency met its burden of clear and convincing evidence under 23
       Pa. C.S.A. §2511(a)(5).

    4. Whether the lower court abused its discretion by finding that the
       agency met its burden of clear and convincing evidence under 23
       Pa. C.S.A. §2511(a)(8).

Mother’s brief at 11 (capitalization altered; numbering supplied).5

____________________________________________


4The trial court complied with Pa.R.A.P. 1925. Mother’s compliance with Rule
1925 is discussed at length infra.

5There are several deficiencies in Mother’s brief upon which we could find
waiver. For example, despite Rule 2173’s clear instruction to number each
page of the brief separately, Attorney Lindquist failed to do so. See Pa.R.A.P.
2173. He did not include a single citation to the record in violation of Pa.R.A.P.



                                           -7-
J-A29027-21


       Before addressing the merits of Mother’s issues, we must first determine

whether her appeals were timely filed. “It is well-established that timeliness

is jurisdictional, as an untimely-filed appeal divests this Court of jurisdiction

to hear the merits of the case.”                 Smithson v. Columbia Gas of

PA/NiSource, 264 A.3d 755, 759 (Pa.Super. 2021) (cleaned up).          Pursuant

to Pa.R.A.P. 903(a), a notice of appeal must be filed within thirty days of the

order from which the appeal is taken. Mother’s notices of appeal were filed

thirty-one days after the trial court recorded the decrees in the dockets. At

first blush, then, they appear to be untimely filed, and the trial court and CYS

urge us to quash Mother’s appeal.

       To determine the timeliness of Mother’s filings, we must first determine

whether the trial court’s recording of the decrees was synonymous with

entering the decrees. Rule 4.6 of the Pennsylvania Orphans’ Court Rules of

Procedure requires an orphans’ court clerk to give immediate written notice of

an order terminating parental rights to counsel for the parties or to

unrepresented parties directly. Pa.O.C.R. 4.6(a). It further mandates that

the clerk note in the docket the date when it provided such notice. Pa.O.C.R.

4.6(b).



____________________________________________


2119 and sticks to generic recitations of the law despite the requirements in
our rules to develop arguments by discussing authorities. See Pa.R.A.P. 2117,
2119. Although we have muddled through Attorney Lindquist’s failures to
abide by our rules, the fact that they have not substantially impeded our
appellate review is due to this Court’s efforts, not Attorney Lindquist’s.

                                           -8-
J-A29027-21


      Rule 4.6(b) is derived from Pennsylvania Rule of Civil Procedure 236,

which has a similar mandatory notation requirement. Pa.O.C.R. 4.6, Note;

accord Pa.R.C.P. 236(b). Our appellate rules explain that in civil matters, the

“date of entry of an order . . . shall be the day on which the clerk makes the

notation in the docket that notice of entry of the order has been given as

required by [Rule] 236(b).” Pa.R.A.P. 108(b). Because Pa.O.C.R. 4.6(b) is

akin to Pa.R.C.P. 236(b), we conclude that an order pursuant to orphans’ court

jurisdiction is entered, for purposes of Pa.R.A.P. 903(a), once a court official

complies with Pa.O.C.R. 4.6.

      Our Supreme Court has held that “an order is not appealable until it is

entered on the docket with the required notation that appropriate notice has

been given.” Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999).

This holding is a “bright-line rule, to be interpreted strictly.” In re L.M., 923

A.2d 505, 509 (Pa.Super. 2007). The parties’ actual notice of the order does

not alleviate the effect of the clerk’s failure to comply with the rule. Frazier,

supra, at 115. When a clerk fails to make the required notation in the docket,

this Court has found a breakdown of court operations and that the thirty-day

appellate period has not started to run. Carr v. Michuck, 234 A.3d 797, 806

(Pa.Super. 2020).

      In the instant case, the docket does not contain the notation required

by Rule 4.6; it indicates only that the clerk recorded the decrees on April 20,

2021. On the back of the last page of the decrees in the certified record, the


                                      -9-
J-A29027-21


words “ISSUED” and “DATE” are stamped in ink, with “Copies RJH CYS-CKDK

HLB-TAL” in handwriting next to the former and “4-20-2021 SE” in

handwriting next to the latter.

      Even if the clerk intended this note to convey that the clerk provided

notice of the decrees to counsel on the listed date, this note fails to satisfy

Rule 4.6’s mandate to note on the docket the date that notice was given. “The

procedural requirements reflected in the rules serve to promote clarity,

certainty and ease of determination, so that an appellate court will

immediately know whether an appeal was perfected in a timely manner, thus

eliminating the need for a case-by-case factual determination.”        Frazier,

supra, at 115. Local practices using shorthand, abbreviations, initials, or the

like do not satisfy the rule-based “obligation to note on the docket the date .

. . notice was given.” Carr, supra, at 805 (requiring a notation that provides

this Court with “clarity and confidence” of the date the appellate clock started

ticking); see also Smithson, supra, at 759-60 (rejecting note that was

ambiguous as to whether the clerk provided immediate notice to the parties).

      Accordingly, although Mother’s notices of appeal were filed in the trial

court thirty-two days after the decree was issued and thirty-one days after

the decree was recorded, the breakdown in court operations means that the

appeal period never began to run. As such, we do not quash Mother’s appeals

as untimely. See Carr, supra; Smithson, supra. Instead, we “will regard

as done which ought to have been done” and treat the appeals as timely filed,


                                     - 10 -
J-A29027-21


i.e.,   as   if   the   clerk   inscribed   the      notation   required   by   Rule   4.6.

Commonwealth v. Carter, 122 A.3d 388, 391 (Pa.Super. 2015).

        Nonetheless, before we proceed to the merits, we have another

preliminary matter to address. Since this is a children’s fast track appeal,

Mother was required to file contemporaneously concise statements of errors

complained of on appeal pursuant to Pennsylvania Rules of Appellate

Procedure 905(a)(2) and 1925(a)(2)(i) and (b). Mother failed to do so, which

rendered her notices of appeal defective. See In re K.T.E.L., 983 A.2d 745,

747 (Pa.Super. 2009) (holding that “the failure of an appellant in a children’s

fast track case to file contemporaneously a concise statement with the notice

of appeal pursuant to rules 905(a)(2) and 1925(a)(2)” does not divest this

Court of jurisdiction, but “will result in a defective notice of appeal.”).

        In considering the disposition of Mother’s defective notices of appeal,

we bear in mind that we should impose “[t]he extreme action of dismissal . .

. sparingly.” Id. Instead, we consider on a “case by case basis” whether

there has been “substantial compliance” with the rules and prejudice to the

other parties. Id. We also pay due respect to the “harshness of the penalty”

compared to the “substantive rights involved.”                     Stout v. Universal

Underwriters Ins. Co., 421 A.2d 1047, 1049 (Pa. 1980); see also In re

Adoption of C.M., 255 A.3d 343, 362 (Pa. 2021) (acknowledging the “solemn

reality that a decree terminating parental rights is widely regarded as the civil




                                            - 11 -
J-A29027-21


law equivalent to the death penalty, forever obliterating the fundamental legal

relationships between parent and child”).

       Ultimately, Attorney Lindquist filed concise statements in each case.6

Neither CYS nor D.R.N., C.A.F., and K.A.F. have alleged any prejudice from

the delay. The trial court, which originally had filed an opinion in support of

quashing the appeals as untimely filed, subsequently issued a new opinion

outlining the reasons for the decrees.         See generally Trial Court Opinion,


____________________________________________


6  Despite the responsibility for compliance with the appellate rules falling
squarely upon counsel, Attorney Lindquist’s substantial compliance with Rule
1925 only manifested after an operose process involving efforts by this Court’s
staff, a remand, and orders by this Court and the trial court. To wit, this Court
contacted Attorney Lindquist five times between June 11 and July 6, 2021,
regarding his failure to comply with Pa.R.A.P. 1925. See Order, 7/6/2021, at
1. Despite assuring this Court on two different occasions that he would send
the concise statements promptly, Attorney Lindquist did not do so. Id. In
light of Attorney Lindquist’s hollow promises, on July 6, 2021, this Court
retained jurisdiction but remanded the case to the trial court for a
determination of whether Attorney Lindquist had abandoned his client. Id.
The following day, both the trial court and this Court ordered counsel to file
concise statements by July 16, 2021. Counsel complied. For reasons that are
unclear, a concise statement did not appear in K.A.F.’s docket. Upon request
from this Court, Attorney Lindquist corrected this omission and the trial court
certified a supplemental record including the concise statement as to K.A.F.

       Furthermore, Attorney Lindquist also failed to file timely a docketing
statement with this Court pursuant to Pa.R.A.P. 3517. This Court twice
ordered Attorney Lindquist to comply before Attorney Lindquist finally filed a
docketing statement seventy days after the original deadline.          Finally,
Attorney Lindquist filed Mother’s brief and reproduced record late in violation
of Pa.R.A.P. 2185(2)(i) and 2186(a)(1). As discussed supra, the brief did not
comply with multiple appellate rules. We remind counsel that his client is
entitled to effective assistance of counsel. See Interest of I.M.S., __ A.3d
__, 2021 PA Super 248 (filed December 15, 2021). If counsel is unable to
comply with the most basic demands of our appellate rules, he should not
accept appointments to represent clients in such serious matters.

                                          - 12 -
J-A29027-21


6/15/21; Trial Court Opinion, 7/20/21.         In light of counsel’s eventual

substantial compliance, the lack of prejudice, and the substantial rights at

stake, we decline to dismiss Mother’s appeals. See In re K.T.E.L., supra.

      We may now reach the merits of Mother’s issues on appeal, all of which

challenge the trial court’s finding that CYS met its burden to establish grounds

for termination under various subsections of §2511(a). We consider these

issues mindful of our well-settled standard of review. “In cases concerning

the involuntary termination of parental rights, appellate review is limited to a

determination of whether the decree of the termination court is supported by

competent evidence.” In re Adoption of C.M., supra, at 358.

      When applying this standard, appellate courts must accept the trial

court’s findings of fact and credibility determinations if they are supported by

the record. Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021). “Where

the trial court’s factual findings are supported by the evidence, an appellate

court may not disturb the trial court’s ruling unless it has discerned an error

of law or abuse of discretion.” In re Adoption of L.A.K., ___ A.3d ___, 2021

WL 6071745, at *7 (Pa. filed December 23, 2021). “[A]n abuse of discretion

does not result merely because the reviewing court might have reached a

different conclusion” or “the facts could support an opposite result.” In re

Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012). Instead, an appellate

court may reverse for an abuse of discretion “only upon demonstration of

manifest unreasonableness, partiality, prejudice, bias, or ill-will.” Id. at 826.


                                     - 13 -
J-A29027-21


This standard of review reflects the deference we pay to trial courts, who often

observe the parties first-hand across multiple hearings. Interest of S.K.L.R.,

supra, at 1123-24.

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.” In re Adoption of C.M., supra,

at 358.    Termination of parental rights has “significant and permanent

consequences for both the parent and child.”       In re Adoption of L.A.K.,

supra, at *7. As such, the law of this Commonwealth requires the moving

party to establish the statutory grounds by clear and convincing evidence,

which is evidence that is so “clear, direct, weighty, and convincing as to enable

a trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” In re Adoption of C.M., supra, at 359 (quoting

Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      Termination of parental rights is governed by §2511 of the Adoption Act.

“Subsection (a) provides eleven enumerated grounds describing particular

conduct of a parent which would warrant involuntary termination[.]” In re

Adoption of C.M., supra, at 359; see also 23 Pa.C.S. § 2511(a)(1)-(11).

Under §2511(a), the trial court must focus on the parent’s conduct and not

use a “balancing or best interest approach” between the parent and other

caregivers “to determine whether the statutory prerequisites” are met.


                                     - 14 -
J-A29027-21


Interest of L.W., ___ A.3d ___, 2021 PA Super 247, at *5 n.6 (filed

December 15, 2021). If the trial court determines the petitioner established

grounds for termination under §2511(a) by clear and convincing evidence, the

court then must assess the petition under §2511(b). In re T.S.M., 71 A.3d

251, 267 (Pa. 2013). Under that subsection, the court “shall give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S. § 2511(b).

      In this case, the trial court terminated Mother’s parental rights pursuant

to §2511(a)(1), (2), (5), (8), and (b). We need only agree with the trial court

as to any one subsection of §2511(a), as well as §2511(b), to affirm. In re

B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). We focus our analysis

on §2511(a)(8) and (b), which provide as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            ....

            (8) The child has been removed from the care of the parent
            by the court or under a voluntary agreement with an
            agency, 12 months or more have elapsed from the date of
            removal or placement, the conditions which led to the
            removal or placement of the child continue to exist and
            termination of parental rights would best serve the needs
            and welfare of the child.

            ....

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,

                                    - 15 -
J-A29027-21


      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

      In order to satisfy §2511(a)(8), the petitioner must show three

components: (1) that the child has been removed from the care of the parent

for at least twelve months; (2) that the conditions which led to the removal

or placement of the child still exist; and (3) that termination of parental rights

would best serve the needs and welfare of the child.        In re Adoption of

J.N.M., 177 A.3d 937, 943 (Pa.Super. 2018). This subsection does not require

the court to evaluate a parent’s willingness or ability to remedy the conditions

that led to the placement of the child.       In re M.A.B., 166 A.3d 434, 446

(Pa.Super. 2017).      In fact, the Adoption Act prohibits the court from

considering, as part of a §2511(a)(8) analysis, “any efforts by the parent to

remedy the conditions described [in the petition] which are first initiated

subsequent to the giving of notice of the filing of the petition.” 23 Pa.C.S.

§ 2511(b). “[T]he relevant inquiry” regarding the second prong “is whether

the conditions that led to removal have been remedied and thus whether

reunification of parent and child is imminent at the time of the hearing.” In

re I.J., 972 A.2d 5, 11 (Pa.Super. 2009).

      This Court has recognized “that the application of [§2511](a)(8) may

seem harsh when the parent has begun to make progress toward resolving

                                     - 16 -
J-A29027-21


the problems that had led to the removal of her children.” In re Adoption

of R.J.S., 901 A.2d 502, 513 (Pa.Super. 2006).

      However, by allowing for termination when the conditions that led
      to removal of a child continue to exist after a year, the statute
      implicitly recognizes that a child’s life cannot be held in abeyance
      while a parent attempts to attain the maturity necessary to
      assume parenting responsibilities. The court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to wit eighteen . . . months, in which
      to complete the process of either reunification or adoption for a
      child who has been placed in foster care.

Id.

      With our standard of review and these guiding principles in mind, we

turn to Mother’s argument.       Mother recognizes her role in creating the

conditions that underlie this case but she contends that she has progressed

toward rectifying these issues. Mother’s brief at 13, 15, 19. Specifically, she

cites her negative tests of illegal substances, her suitable housing without

roommates, and her steady attendance at drug and alcohol treatment up to

six days a week when she was not incarcerated. Id. She also emphasizes

her regular attendance at visits with D.R.N., C.A.F., and K.A.F. when she is

not in prison. Id.

      Nevertheless, Mother concedes “the family is not entirely prepared for

reunification” and “the conditions may still exist.” Id. at 17-18. Mother’s brief

is somewhat vague as to which conditions are still outstanding, but at one

point in her brief Mother posits that the only condition she did not eliminate


                                     - 17 -
J-A29027-21


was her pending criminal charges. Id. at 15. However, she argues the trial

court should not have considered those charges because she is presumed

innocent under the United States constitution until proven guilty. Id. at 15.

      In defending its decision to terminate Mother’s parental rights under

§2511(a)(8), the trial court found that the conditions that led to the removal

and placement of the children continue to exist today. While Mother visited

D.R.N., C.A.F., and K.A.F., secured her own housing, and “made a concerted

effort to remedy her drug and alcohol issues by actively engaging in multiple

forms of treatment[,]” Mother remains on house arrest awaiting trial under

strict conditions from her federal parole officer. Trial Court Opinion, 7/20/21,

at 9, 10-11. For example, she cannot go into the community with D.R.N.,

C.A.F., and K.A.F. during visits unless her parole officer grants her permission.

Id. at 9. She has pending federal charges with an unknown trial date, followed

by separate pending state charges.      Id. She is not employed despite her

ability to work part-time while on house arrest. Id. She only sees D.R.N.,

C.A.F., and K.A.F. for two hours a month at supervised visits. Id. She has

minimal involvement with the children’s medical needs, only attending

appointments that are arranged by CYS and the kinship caregivers “when she

could” based upon her house arrest and health issues. Id. at 8. She is not

involved with their education. Id.

      In the trial court’s view, Mother’s limited time with D.R.N., C.A.F., and

K.A.F. means she is seeing them, not parenting them. Id. at 9. The trial


                                     - 18 -
J-A29027-21


court also emphasized Mother’s “likely incarceration” and her admission that

she did not think it was best for D.R.N., C.A.F., and K.A.F. for her to be in

their lives only to be removed again upon her incarceration. Id. at 10-11. In

the findings the trial court placed on the record after the hearing, it also noted

that Mother was “early on in recovery” and her “progress in our three review

hearings wasn’t ideal.” N.T., 4/19/21, at 202, 208-09.

      In sum, the trial court determined that Mother “is willing to put in the

effort to make herself better for [the c]hildren,” but “she is not able to provide

for their daily needs and the reality of her current and pending criminal

charges serve as a major roadblock in her ability to be a meaningful parent to

[the c]hildren.” Trial Court Opinion, 7/20/21, at 11. Accordingly, the trial

court concluded “the conditions that led to the removal and placement of

Children continue to exist today.” Id. at 12.

      There is no dispute D.R.N., C.A.F., and K.A.F. have been removed from

Mother’s care longer than the one-year period required by the first prong of

§2511(a)(8). Regarding the second requirement, the continued existence of

the conditions which led to the removal or placement, there is no doubt that

the trial court relied heavily on Mother’s unresolved legal troubles to find CYS

established grounds under §2511(a)(8). See Trial Court Opinion, 7/20/21, at

11-12. We agree with Mother that her pending criminal charges cannot serve

as proof that she in fact engaged in drug trafficking while D.R.N., C.A.F., and




                                     - 19 -
J-A29027-21


K.A.F. were in the home.7 However, the trial court focused on more than just

the alleged activities and their attendant dangers. It relied upon the current,

actual restrictions Mother faced in the criminal justice system, such as her

need for approval from her parole officer to see D.R.N., C.A.F., and K.A.F. at

CYS-supervised visits.        Id. at 7-12.         It also relied upon the potential

restrictions she might face upon a conviction, going as far as to find that

“Mother will likely receive a lengthy prison sentence.” Id. at 11.

       We find In re C.B., 230 A.3d 341 (Pa.Super. 2020) to be instructive.

In that case, a child welfare agency removed a young infant following physical

abuse by her father and the failure of both parents to seek medical care. The

child’s mother was charged with crimes of omission based upon this failure.

Id. at 344. The agency moved to terminate the mother’s parental rights while

charges were still pending. Id. at 350. Following a hearing, the trial court

denied the petition, finding the agency failed to prove grounds to terminate

the mother’s rights under any of the subsections of §2511(a). Id. at 346.

       The agency appealed. Relevant to our purposes, this Court examined

whether the trial court properly found the conditions which led to the child’s


____________________________________________


7 Nevertheless, the certified record is not devoid of evidence concerning
Mother’s suspicious activities. The caseworker testified without objection that
in September and October 2019, it was difficult for a CYS caseworker to get
into the house and there were “numerous individuals coming and going” and
“people with guns.” N.T., 4/19/21, at 34. Additionally, CYS introduced a
social media post from Mother’s Facebook account wherein she described
being addicted to “the money the drug made us” and that she “dealt to support
[her] kids.” Id. at CYS Ex. 26.

                                          - 20 -
J-A29027-21


removal had been resolved pursuant to §2511(a)(8). The specific reasons the

agency removed the child were the father’s admitted abuse and both parents’

failure to seek immediate medical attention for the child. Id. at 349. During

the child’s dependency, the mother completed a parenting program, engaged

in drug and alcohol treatment, and regularly visited with the child. Id. at 345.

Nevertheless,     the    agency     insisted   the   mother’s   housing   conditions,

employment status, and contact with the father were of concern to the

agency. Id. at 351. The trial court found the agency did not introduce credible

evidence why these concerns supported termination of parental rights,

particularly because an agency caseworker admitted that if the mother’s

charges were resolved in her favor, the agency might consider reunification.

Id. This Court agreed with the trial court, noting that while such concerns

could support termination in general, they were not the factors that led to the

removal and placement of the child and therefore could not support the

analysis under §2511(a)(8). Id.

       The only condition at issue, then, was the mother’s pending criminal

charges.8 The trial court found that the pending charges, alone, could not

support terminating the mother’s parental rights.           Once again, this Court

agreed, holding “[e]vidence of a parent’s pending criminal charges, in itself,



____________________________________________


8 The charges were no longer pending by the time the record closed; the
mother pled guilty and received a sentence of two years’ probation. In re
C.B., 230 A.3d 341, 350 n.6 (Pa.Super. 2020).

                                          - 21 -
J-A29027-21


does not justify termination of parental rights under either Section 2511(a)(5)

or Section 2511(a)(8).” Id. at 352. Citing In re C.S., 761 A.2d 1197, 1201

(Pa.Super. 2000) (en banc) for the proposition that evidence of incarceration

alone is not enough to support termination of parental rights, this Court

concluded that neither is evidence of a pending charge. Id.

      This Court noted that “the record supports the trial court’s determination

that [the m]other complied with [the agency’s] requirements for reunification

and maintained a relationship with [the child], albeit constrained by fully

supervised visitation, during the pendency of her criminal charges.” Id. at

353. The agency failed to present evidence that the mother’s conduct would

reoccur or that the mother failed to take responsibility for the actions and

omissions that led to the charges. Id. (noting that adjudication of criminal

guilt is not necessary to assess such things). Therefore, this Court affirmed

the trial court’s denial of the termination petition.

      Although it is instructive to the instant case, we conclude In re C.B.

does not require reversal. In In re C.B., once the trial court set aside later-

arising conditions from its analysis, it was faced with only one condition. This

Court declared the circumstances in In re C.B. to be unique because it viewed

that condition (i.e., the mother’s failure to obtain medical care for her child

after the father’s abuse) as “episodic” and comprised of “single occurrences .

. . that were not ongoing.” In re C.B., supra, at 351 n.8.




                                      - 22 -
J-A29027-21


      In the instant case, however, “the conditions which led to the removal

or placement of the child” are not confined to one isolated incident. This Court

has interpreted the phrase the “conditions which led to the removal or

placement of the child” in §2511(a)(8) in a broad fashion. See In re C.L.G.,

956 A.2d 999, 1006 (Pa.Super. 2008) (en banc) (holding conditions continued

to exist because drug-related criminal conviction and incarceration were

derived from “drug issues,” regardless of whether the parent was still using

drugs).    While the specific event that caused removal was Mother’s

incarceration, the conditions leading to the removal involved her “drug usage,

interaction [with] others using methamphetamine, the neglect that befell the

boys because . . . their parents were more focused on the methamphetamine

than the health, safety[,] and welfare of the boys.” N.T., 4/19/21, at 207-08.

      Regarding Mother’s drug use, the trial court found, and the record

supports, that Mother’s progress with resolving her addiction largely came

after she received notice of the filing of the termination of parental rights

petition. N.T., 4/19/21, at 209-10. At the first permanency review hearing,

the trial court found Mother had made no progress because Mother admitted

that police found marijuana in her home and she had not obtained a drug and

alcohol evaluation or treatment. Id. at 209-10, CYS Ex. 7. During the second

review hearing, the trial court found she made minimal progress, as she still

was not in drug and alcohol treatment and was living with G.A.F. alongside

random people involved in her drug-related criminal cases. Id. Mother did


                                     - 23 -
J-A29027-21


not obtain an evaluation until August 2020, almost a full year after CYS

removed D.R.N., C.A.F., and K.A.F. from her care. Id. At the time CYS filed

the termination petition, she had not begun actual treatment; she only began

treatment in October 2021. Id. Mother’s drug screens were mostly negative,

but all came under the supervision of incarceration or parole. Id.

        Given her late progress and longstanding addiction, we discern no abuse

of discretion in the trial court’s recognition that the bulk of her progress came

after the petition was filed. In addition to her pending criminal charges, it

remains to be seen whether she will be able to maintain her sobriety long-

term.    In short, reunification was not imminent.    In re I.J., supra, at 5.

Moreover, the Adoption Act expressly directs the trial court not to consider

any efforts to remedy the conditions relevant to this subsection which are first

initiated after notice of the filing of the petition. 23 Pa.C.S. § 2511(b); In re

Adoption of C.J.P., 114 A.3d 1046, 1053 (Pa.Super. 2015) (holding the trial

court properly did not consider a parent’s resumption of addiction treatment

after she received notice of the petition).

        The third part of the §2511(a)(8) analysis is whether “termination of

parental rights would best serve the needs and welfare of the child.”         23

Pa.C.S. § 2511(a)(8). “Thus, the analysis under Section 2511(a)(8) accounts

for the needs of the child in addition to the behavior of the parent.” In re

D.A.T., 91 A.3d 197, 205 (Pa.Super. 2014). The analysis under the third part

of §2511(a)(8) is similar to §2511(b), but because of its placement in


                                     - 24 -
J-A29027-21


§2511(a), they are distinct analyses.     See In re C.L.G., supra, at 1009

(“[W]e are required to resolve the analysis relative to Section 2511(a)(8),

prior to addressing the ‘needs and welfare’ of [the child], as proscribed by

Section 2511(b)[.]”).

      Regarding the third prong of §2511(a)(8), Mother argues that

termination does not meet D.R.N., C.A.F., and K.A.F.’s needs and welfare.

She criticizes CYS for considering placing D.R.N. with a caregiver across the

country, asserting that despite D.R.N.’s assertions and preference, the

caregiver is not really D.R.N.’s godmother and it would “tear” him away from

his siblings. Mother’s brief at 18-19. She also focuses on what she argues is

a “strong bond” between her and D.R.N., C.A.F., and K.A.F. based on their

“regular, appropriate, productive contact.” Id.

      As to Mother’s argument concerning the potential of placing D.R.N. with

a caregiver far away, thereby geographically separating the siblings, we

observe that this Court has held previously that a termination hearing is not

“the proper stage to inquire into the best adoptive alternative” for a child. In

re Adoption of G.R.L., 26 A.3d 1124, 1130 (Pa.Super. 2011). Once grounds

are satisfied, the purpose of a needs and welfare inquiry is to determine

whether termination of parental rights serves a child’s needs and welfare, not

to resolve which specific adoptive resource may adopt the child.       See id.

(affirming decree terminating parental rights despite parents’ arguments that




                                     - 25 -
J-A29027-21


the children’s grandfather could care for the children in lieu of foster care or

adopt the children).

      As to Mother’s argument regarding the bond she shares with D.R.N.,

C.A.F., and K.A.F., the trial court found she shares a bond with D.R.N., C.A.F.,

and K.A.F. and they are happy to see Mother and are comfortable with her at

visits. N.T., 4/19/21, at 211; Trial Court Opinion, 7/20/21, at 11-13. The

trial court expressed it had no doubt that D.R.N., C.A.F., and K.A.F. love

Mother and enjoy spending time with her. N.T., 4/19/21, at 211; Trial Court

Opinion, 7/20/21, at 11-13. Nevertheless, it found that the two hours per

month D.R.N., C.A.F., and K.A.F. spend with her “do not make up for the

uncertainty   that   [the   c]hildren   are      presently   facing”   with   Mother’s

circumstances. Trial Court Opinion, 7/20/21, at 13. The court noted that as

a result of Mother’s conduct during her time parenting D.R.N., C.A.F., and

K.A.F., the children did not experience a sense of security or permanency.

N.T., 4/19/21, at 211; Trial Court Opinion, 7/20/21, at 11-13. Now in care,

finally the children’s medical, dental, and educational needs have been met

consistently. N.T., 4/19/21, at 211; Trial Court Opinion, 7/20/21, at 11-13.

      The court determined D.R.N., C.A.F., and K.A.F. have changed in the

nineteen months they have been out of Mother’s care. N.T., 4/19/21, at 201.

K.A.F. and C.A.F. have bonded with their paternal aunt and uncle and rely on

them to meet their needs. Id. at 51-52, 201. The trial court acknowledged

D.R.N., C.A.F., and K.A.F. would experience harm by terminating Mother’s


                                        - 26 -
J-A29027-21


parental rights but concluded that such harm “would be outweighed by

permanency with caring, sober, consistent parents.” Id. at 213. The court

noted that D.R.N. was not in a pre-adoptive home and had some behavioral

issues that could make finding an appropriate home more of a challenge, but

the trial court concluded it was a likely outcome for D.R.N., whether it was

with his godmother or another option. Id. at 215. Given all of the “question

marks,” the trial court concluded prioritizing the safety and security needs of

D.R.N., C.A.F., and K.A.F. over the disruption of their bond with Mother was

“of more importance at this crucial time in their young lives.” Id.; Trial Court

Opinion, 7/20/21, at 13.

      We discern no abuse of discretion in the trial court’s findings and

conclusion. They are supported by the record. Additionally, Mother conceded

she did not think it was “best” for D.R.N., C.A.F., and K.A.F. to return to her

care at the time of the termination hearing based on the uncertainty of

whether she would be removed from their lives again upon conviction and

incarceration. N.T., 4/19/21, at 125. She planned to place them with her

family if she was incarcerated and wished to be an “active part” of their lives.

Id. at 121, 125.

      We find no abuse of discretion in the trial court’s decision to prioritize

establishing security and stability for D.R.N., C.A.F., and K.A.F., both in an

emotional sense and a practical sense of their development, health, and

education, over prioritizing their bond with Mother, which has been maintained


                                     - 27 -
J-A29027-21


not through daily care but through short, supervised visits. The court noted

that what best serves the needs and welfare of D.R.N., C.A.F., and K.A.F. is a

difficult task because no one has a “crystal ball.”     N.T., 4/19/21, at 215.

However, because the trial court’s findings and conclusions are supported by

the record, we defer to the trial court’s decision and conclude it properly found

that CYS met its burden under all three portions of §2511(a)(8).

      Once the trial court has determined that the petitioner met its burden

under §2511(a), it then must shift its focus to the child. T.S.M., supra, at

628. To that end, the Adoption Act provides that the court “shall give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S.§ 2511(b). “The emotional needs and welfare of the

child have been properly interpreted to include intangibles such as love,

comfort, security, and stability.”     T.S.M., supra, at 628 (citation and

quotation marks omitted). Our Supreme Court has made clear that §2511(b)

requires the trial court to consider the nature and status of the bond between

a parent and a child. In re E.M., 620 A.2d 481, 484-85 (Pa. 1993). Existence

of a bond does not necessarily result in denial of a termination petition, but

the court must examine the effect on the child of severing such a bon. T.S.M.,

supra, at 628. “When examining the effect upon a child of severing a bond,

courts must examine whether termination of parental rights will destroy a

‘necessary and beneficial relationship,’ thereby causing a child to suffer




                                     - 28 -
J-A29027-21


‘extreme emotional consequences.’” In re Adoption of J.N.M., supra, at

944 (quoting E.M., supra, at 484-85).

      “While a parent’s emotional bond with his or her child is a major aspect

of the Subsection 2511(b) best-interest analysis, it is nonetheless only one of

many factors to be considered by the court when determining what is in the

best interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa.Super. 2014).

“In addition to a bond examination, the trial court can equally emphasize the

safety needs of the child, and should also consider the intangibles, such as

the love, comfort, security, and stability the child might have with the foster

parent.”   Id.   In determining needs and welfare, the court may properly

consider the effect of the parent’s conduct upon the child and consider

“whether a parent is capable of providing for a child’s safety and security or

whether such needs can be better met by terminating a parent’s parental

rights.” Interest of L.W., supra, at *5.

      Mother failed to raise any challenge relating to §2511(b) in her concise

statement or in the statement of questions involved in her. Therefore, she

has waived any claim pursuant to that subsection. See In re M.Z.T.M.W.,

163 A.3d 462, 466 (Pa.Super. 2017) (“[I]t is well-settled that issues not

included in an appellant’s statement of questions involved and concise

statement of errors complained of on appeal are waived.”). Even if she did

raise such a claim, we would affirm the trial court’s determination that CYS




                                    - 29 -
J-A29027-21


met its burden of establishing termination under §2511(b) for the same

reasons as discussed supra regarding the third prong of §2511(a)(8).

      Accordingly, based on the foregoing, we affirm the decree terminating

Mother’s parental rights to D.R.N., C.A.F., and K.A.F.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2022




                                    - 30 -